Judgment, Supreme Court, New York County (George Daniels, J.), rendered October 6, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near a school grounds and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. We have considered and rejected defendant’s remaining arguments. Concur — Tom, J. P., Mazzarelli, Ellerin, Lerner and Andrias, JJ.